Appellees have filed herein a motion to dismiss this appeal on the ground that no question for review has been presented.
Appellants assign as error the following:
"1. That the decision of the court is contrary to law.
"2. That the decision of the court is not sustained by sufficient evidence.
"3. That the decision of the court is clearly against the evidence.
"4. That the decision of the court is against the law and the evidence.
"5. The court erred in permitting appellee to produce certain evidence at the trial of said cause over the objection of appellants.
"6. The court erred in overruling appellants' motion for a new trial of said cause." *Page 612 
The first five errors so assigned are not proper independent assignments. The sixth requires a consideration of appellants' motion for a new trial but the motion is not to be found 1, 2.  in the brief. Neither are any of the pleadings or the judgment.
Other serious defects have been pointed out both in the brief and in the transcript. However, it sufficiently appears from the above that no question has been presented. Rule 2-17, Rules of Supreme Court.
Appeal dismissed.
NOTE. — Reported in 66 N.E.2d 76.